J-S21041-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

WALTER FRANK MEYERLE

                            Appellant                No. 1252 EDA 2013


           Appeal from the Judgment of Sentence January 24, 2013
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0004709-2011
                           CP-09-CR-0004719-2011
                           CP-09-CR-0004747-2011
                           CP-09-CR-0004863-2011
                           CP-09-CR-0002035-2012

BEFORE: SHOGAN, J., ALLEN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED DECEMBER 24, 2014

       Walter Frank Meyerle brings this appeal from the judgment of

sentence imposed on January 24, 2013, in the Court of Common Pleas of

Bucks County.       The trial judge found Meyerle guilty of numerous criminal

offenses arising from the sexual abuse of 15 male and female minor victims.

Meyerle was sentenced to an aggregate sentence of 479½ to 959 years’

imprisonment.1 In this appeal, Meyerle claims the trial court erred in failing
____________________________________________


1
  On January 24, 2013, the trial court imposed consecutive sentences as
follows:

At Docket Number CP-09-CR-0004709-2011 — 20 to 40 years; at Docket
Number CP-09-CR-0002035-2012, 39½ to 79 years; at Docket Number CP-
09-CR-0004719-2011 — 25½ to 51 years; at Docket Number CP-09-CR-
(Footnote Continued Next Page)
J-S21041-14



to grant his motion to suppress, contending (1) the search warrant was

invalid because it contained information law enforcement knew or should

have known was false, (2) the search warrant was invalid because it

contained stale information, and (3) the search of a computer was improper

because the serial number of the computer that was searched did not match

the serial number listed on the search warrant. See Meyerle’s Brief, at 3.

Based upon the following, we affirm.

      The parties are well acquainted with this case, and therefore, at the

outset, we reiterate only a portion of the trial court’s discussion to provide

background to the issues raised in this appeal:

      On August 21, 2012, [Meyerle] was found guilty of 188 criminal
      offenses arising from the sexual abuse of 15 male and female
      victims ranging in age between four years old and 17 years old.
      The abuse occurred over the course of 14 years. [Meyerle] was
      convicted of Rape by Forcible Compulsion, Attempted Rape by
      Forcible Compulsion, Sexual Assault (intercourse without
      consent), Involuntary Deviate Sexual Intercourse by Forcible
      Compulsion, Involuntary Deviate Sexual Intercourse - victim less
      than 13 years old, Involuntary Deviate Sexual Intercourse -
      victim less than 16 years old/defendant four or more years
                       _______________________
(Footnote Continued)

0004863-2011 — 3½ to 7 years; and at Docket Number CP-09-CR-0004747-
2011 — 406 to 812 years. The total aggregate sentence was 494½ to 989
years’ imprisonment. On January 30, 2013, the trial court vacated the
sentences imposed at Counts Seven and Eight of Docket Number CP-09-CR-
0002035-2012, which were consecutive sentences that totaled 15 to 30
years’ imprisonment. Therefore, we calculate Meyerle’s sentence as an
aggregate sentence of 479½ to 959 years’ imprisonment.




                                            -2-
J-S21041-14


       older, Unlawful Contact with Minor (for the purpose of engaging
       in Involuntary Deviate Sexual Intercourse), multiple counts of
       Aggravated Indecent Assault - victim less than 13 years old with
       lack of consent, force, threat of force, unconscious/unaware,
       Aggravated Indecent Assault - victim less than thirteen 13 years
       old, Aggravated Indecent Assault - victim less than 16 years
       old/defendant four or more years older than victim, Statutory
       Sexual Assault, Indecent Assault - without consent, Indecent
       Assault - victim less than 13 years old, Indecent Assault - victim
       less than 16 years old/defendant four or more years older,
       Obscene and Other Sexual Materials and Performances -
       Dissemination to Minors, Terroristic Threats, Corruption of
       Minors, Tattooing Minor, Criminal Use of a Communication
       Facility, Sexual Abuse of Children - Child Pornography,
       Solicitation to commit Escape from Bucks County Correctional
       Facility.[2] …

                                     Factual History

       The facts in the instant case are not contested. [Meyerle]
       stipulated to the admission of the Commonwealth’s evidence
       through police reports, the testimony of the investigators and
       other exhibits. The 15 victims, many of whom were unknown to
       each other, corroborated one another and were corroborated by
       numerous other witnesses including other uncharged victims.
       The victims’ statements were substantiated by telephone records
       and wire interceptions. Their accounts of abuse at the hands of
       [Meyerle] followed a strikingly similar pattern of grooming and
       escalation.

                                   ****
       On March 16, 2011, detectives applied for and obtained a search
       warrant for [Meyerle’s] home[.] The items to be seized were
       identified as follows:


____________________________________________


2
  See 18 Pa.C.S. §§ 3121(a)(1), 901, 3124.1, 3123(a)(1), 3123(a)(6),
3123(a)(7), 6318(a)(1), 3125(b), 3125(a)(7), 3125(a)(8), 3122.1,
3126(a)(1), 3126(a)(7), 3126(a)(8), 5903(c)(1), 2706(A)(1), 6301(a)(1),
6311(a), 7512, 6312(d), 902(a), respectively.




                                           -3-
J-S21041-14


        iPhone, [c]omputers, digital media storage devices to
        include iPods, compact discs, external hard drives, thumb
        drives, digital tape backup drives, DVD's, VHS or other
        video tapes, camcorders, cameras, recording devices,
        photographs, [p]hotographs of the interior and exterior of
        the home, Gray dumbbell weights, tattooing equipment,
        pornographic material, [c]ell phones and packaging for
        Cricket and TracFoneone cellular telephones.

     The following day, March 17, 2011, the search warrant was
     executed at his residence. The evidence seized as a result of the
     search warrant included a Toshiba Satellite L355D Laptop
     computer, a Fujitsu N124 250 Gigabyte hard drive, a generic
     desktop computer, a Western Digital Caviar 30.7 Gigabyte hard
     drive, a Memorex CD-R with 700 Megabyte capacity, a photo
     card with pictures, two iPhones, a Cannon Power Shot Camera
     SD79013, an AT&T receipt for an iPhone, a Fuji Film Fine Pix
     Camera F-10, an Olympus Camera K7140562760, a round
     thumb drive, three assorted compact discs, a black bag with a
     Polaroid camera and other assorted old cameras, a black bag
     with Olympus camera and flash, a black folder with compact
     discs, a Ja Rule compact disc case which contained two
     pornographic compact discs, a “Jaken” compact disc, an
     Olympus VN-180 Digital Voice Recorder, a VHS video tape, a
     black camera, and assorted items.

                                   ****

     The probable cause affidavit for the challenged search warrant
     related the following facts. K.M.’s mother reported that [Meyerle]
     had given her 15-year-old daughter a tattoo “of a star that was
     placed on her daughter’s pelvic (sic) low enough to be hidden
     from view by her underwear,” that [Meyerle] had been in cellular
     telephone communication with K.M., encouraging her to
     masturbate while he listened and requesting that she send him
     naked photographs of herself, and that K.M. admitted that she
     had sent [Meyerle] suggestive photographs. On February 3,
     2011, K.M. was interviewed and told police that she had sexual
     intercourse with [Meyerle] in order to get the tattoo, that she
     continued to have sexual relations with him thereafter at which
     time she noticed that he had a dollar sign tattoo on his penis,
     that she had regular telephone contact with [Meyerle] late at
     night and during the early morning hours, and that she had
     “telephone sex with [him] upwards of fifty times” using her

                                   -4-
J-S21041-14


     cellular telephone and two other pre-paid cellular telephones
     provided by [Meyerle]. K.M. told police that her friend L.H. also
     engaged in “telephone sex” with [Meyerle].

     The affidavit set forth L.H.’s cellular telephone number as related
     by K.M. and then read as follows:

        [K.M.] advised that sometime in January 2011, “LH” has
        taken revealing pictures of [K.M.] with this cellular
        telephone and sent them to [Meyerle’s] cellular
        telephone. [K.M.] also has taken revealing pictures of
        “LH” with “LH’s” cellular telephone and sent the pictures
        of “LH” to [Meyerle’s] cellular telephone. [K.M.] saw these
        pictures on Meyerle’s iPhone when she was at his house
        at the end of January 2011. An iPhone is a line of internet
        and multimedia enabled smartphones designed and
        marketed by Apple Inc. Smartphones are typically backed
        up through Microsoft software and Apple iTunes software
        that are installed on a computer specifically to back up
        and download multimedia files that include music,
        pictures, and video.

     The affidavit then related the following information. Telephone
     records obtained by court order confirmed that, between July
     2010 and November 2010, there were thousands of cellular
     communications between [Meyerle’s] AT&T cellular telephone
     and K.M.’s cellular telephone, 151 of which were voice calls
     placed between 10:00 P.M. and 4:00 A.M. The telephone records
     also confirmed that from January 2011 up to February 9, 2011,
     there were thousands of communications between [Meyerle’s]
     AT&T cellular telephone and L.H.’s cellular telephone, that the
     majority of the 216 voice calls were placed in the late evening or
     early morning hours, and that 43 multimedia messaging service
     text messages were sent.

     In addition to the recent victimization of K.M. and L.H., the
     affidavit also included the following information regarding prior
     abuse:

           K.M.’s aunt was interviewed and advised police that she
            had a sexual relationship with [Meyerle] beginning in 2001
            when she was 16 years old, that after Children and Youth
            and her father barred her from having contact with him,
            she continued to have contact with him through a pre-paid

                                    -5-
J-S21041-14


            telephone he paid for, that he asked her to masturbate
            while he listened, that he attempted to involve children in
            their sexual encounters, and, finally, that he videotaped
            her performing oral sex on him and subsequently
            threatened to show the tape to others.

           In 2003, nine-year-old V.K. reported to Bensalem
            Township police that she was sexually abused by
            [Meyerle], that she was shown a pornographic image of
            pop singer Brittney Spears and that [Meyerle] tried to
            make her watch a movie that had “people having sex.”

           S.H. reported to Bensalem Township police that she was
            sexually abused by [Meyerle] between December 2000 and
            August 2002, when she was 13 or 14 years old.

           In 1999, J.C.’s mother reported to Bensalem police that
            [Meyerle] “touched” 4-year-old J.C. and “made her watch
            dirty movies.” Mother and daughter confirmed this report
            to a Bensalem detective in 2010.

           In a letter dated July 15, 2010, “D.H.” told her sister that
            nine years earlier, when she was 16 years old, she was
            sexually assaulted by [Meyerle] and that, at that time,
            [Meyerle] showed her a video of her changing in the
            bathroom of his residence.

           In approximately 2006, [Meyerle] attempted to persuade
            his girlfriend to have sex with her five-year-old son while
            he watched. After she “threw him out,” she found a
            videotape depicting two young girls undressing and taking
            showers.

           L.I. reported to Bensalem police that in June of 2010 she
            was raped by [Meyerle], that he showed her a dollar sign
            tattoo he had on his penis, telling her that “women like to
            blow money,” and that he called her and told her to
            masturbate while he listened. On one occasion he told her
            to masturbate in her son’s bed.

Trial Court Opinion, 8/14/2013, at 1–2, 23–24, 25–27 (footnotes omitted).




                                    -6-
J-S21041-14



       Following the disposition of pretrial motions, a non-jury trial was held

on August 13, 14, 15, and 17, 2012.              On August 21, 2012, Meyerle was

found guilty as set forth above.           Meyerle was sentenced on January 24,

2013. By order dated January 30, 2013, the court vacated sentence on two

counts at case number CP-09-CR-0002035-2012.3                 Meyerle filed post-

sentence motions that were later withdrawn.            On April 22, 2013, Meyerle

filed this timely appeal.4

       At the outset, we state our standard of review of the trial court’s denial

of the motion for suppression:

       Our standard of review in addressing a challenge to the denial of
       a suppression motion is limited to determining whether the
       suppression court’s factual findings are supported by the record
       and whether the legal conclusions drawn from those facts are
       correct. Because the Commonwealth prevailed before the
       suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record
       as a whole. Where the suppression court’s factual findings are
       supported by the record, we are bound by these findings and
       may reverse only if the court’s legal conclusions are erroneous.
       Where, as here, the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression


____________________________________________


3
 The trial court noted that “[the] two counts had been demurred at the time
of trial based on the age of the victim.” Trial Court Opinion, 8/14/2013, at
20 n.42.
4
  Meyerle timely complied with the order of the trial court to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).



                                           -7-
J-S21041-14


     court properly applied the law to the facts. Thus, the conclusions
     of law of the courts below are subject to our plenary review.

Commonwealth v. Hoppert, 39 A.3d 358, 361–362 (Pa. Super. 2012)

(citation omitted), appeal denied, 57 A.3d 68 (Pa. 2012).

     Meyerle first contends that “[t]he March, 2011 affidavit [of probable

cause for the search warrant] was invalid because it contained information

law enforcement knew or should have known was false.” Meyerle’s Brief at

22. The principles that guide our review are as follows:

         In order to secure a valid search warrant, an affiant must
         provide a magistrate with information sufficient to
         persuade a reasonable person that there is probable
         cause for a search. The information must give the
         magistrate the opportunity to know and weigh the facts
         and to determine objectively whether there is a need to
         invade a person’s privacy to enforce the law.

                                    ****

         While we have recognized that the veracity of facts
         establishing probable cause recited in an affidavit
         supporting a search warrant may be challenged and
         examined, we have not suggested that every inaccuracy
         will justify an exclusion of evidence obtained as a result
         of the search.

     The question of whether a misstatement was deliberately made
     is to be answered by the lower court.

Commonwealth v. Baker, 24 A.3d 1006, 1017 (Pa. Super. 2011) (citations

omitted), affirmed on other grounds, 78 A.3d 1044 (Pa. 2013).

     Meyerle’s argument is based on language in the March 16, 2011,

affidavit regarding the report of the minor victim, K.M., that, in January,

2011, another minor victim, L.H., had taken revealing pictures of K.M. with


                                    -8-
J-S21041-14



L.H.’s cell phone and sent them to Meyerle’s phone, and K.M. had taken

revealing pictures of L.H. on L.H.’s cell phone that were sent to Meyerle, and

that K.M. had seen these photographs on Meyerle’s iPhone when she was at

his house at the end of January, 2011.                 Meyerle points out this same

information was repeated in the April 14, 2011 affidavit. 5 Meyerle argues he

did not own the iPhone in question until February, 2011.             He asserts police

learned this, too, before they obtained the April 14, 2011, warrant. 6 See

Meyerle’s Brief, at 22. Meyerle maintains “K.M.’s representation that [she]

saw any pictures on it in January, 2011 was untrue.” Id.

        Meyerle also argues that law enforcement should have known that the

statement in the March 16, 2011 affidavit, which stated that in a September,

2010,     interview,   L.I.   indicated   she    was    raped   by   Meyerle,   was   a

misstatement, since he was incarcerated from June 15, 2010 and into July,

____________________________________________


5
    There were four search warrants in this case:

        Police obtained the first search warrant on March 16, 2011.
        Based on items seized during the execution of that warrant,
        police obtained a second warrant on April 14, 2011 to search
        computers, iPhones and all associated storage devices. Police
        obtained the third warrant on June 16, 2011 to seize [Meyerle’s]
        correspondence. Police obtained a fourth warrant on June 22,
        2012, to conduct further forensic analysis of [Meyerle’s] iPhone.

Trial Court Opinion, 8/14/2013, at 30 n.53.
6
  We note that no information was seized from Meyerle’s iPhone as a result
of the April 14, 2011, warrant, due to “technology issues” regarding the
locked iPhone. See N.T., 7/26/2012, at 96.



                                           -9-
J-S21041-14



2010. Meyerle again notes this information was repeated in the April 14,

2011 affidavit.

      The trial court rejected Meyerle’s argument that the allegations were

material misrepresentations police knew to be false, as follows:

      First, [Meyerle] claimed that K.M. lied when she told police that
      she and L.H. had sent revealing photographs of themselves to
      [Meyerle’s] cellular telephone and that she had seen those
      photographs on [Meyerle’s] iPhone when she was at [Meyerle’s]
      home in January of 2011. [Meyerle] argued that evidence that
      the iPhone seized from [Meyerle’s] residence was not purchased
      until February of 2011, after K.M. stated she saw the
      photographs, and the fact that no images of K.M. were found on
      that iPhone proved that K.M. lied to police and further proved
      that the police knew that she had lied.

      Contrary to [Meyerle’s] assertion, there is no basis to conclude
      that K.M. lied to police. There is more than sufficient evidence to
      warrant the conclusion that explicit photographs of K.M. and L.H.
      were sent to [Meyerle]. L.H. corroborated K.M.’s account.
      Telephone records confirmed that [Meyerle] had communicated
      with the girls during overnight hours on hundreds of occasions
      and that 43 multimedia messaging service text messages were
      exchanged between [Meyerle’s] cellular telephone and L.H.’s
      cellular telephone during the period of time K.M. reported the
      photographs were taken using L.H.’s cellular telephone and
      forwarded to [Meyerle]. The fact that the photographs described
      by K.M. were not on the iPhone he purchased in February does
      not prove that K.M. lied when she said she saw the photographs
      on an iPhone in January. K.M. never identified any particular
      iPhone. Police confirmed that [Meyerle] had a cellular telephone
      in January, that that cellular telephone had the same telephone
      number as the iPhone purchased in February and that it was
      capable of sending and receiving multimedia messaging service
      text messages.

      Since there is no evidence that K.M. lied to police, it follows that
      the police did not make deliberate and material misstatements of
      fact. Even if the facts relied upon by [Meyerle] could somehow
      be interpreted to call into question the reliability of K.M.’s


                                     - 10 -
J-S21041-14


     statement, the warrant would still be valid. The validity of the
     warrant must be judged in light of the information available to
     the officers at the time they obtained the warrant. The discovery
     of facts demonstrating that a valid warrant was unnecessarily
     broad does not retroactively invalidate the warrant. See
     Maryland v. Garrison, 480 U.S. 79, 107 S. Ct. 1013, 94
     L.Ed.2d 72 (1987); Commonwealth v. Simpkins, 36 A.2d 623
     (Pa. Super. 2012).

     In the instant case, the affiants were not aware that [Meyerle]
     purchased an iPhone in February of 2011 when they wrote and
     submitted the affidavit of probable cause.51
         ________________________________________
        51
           N.T., 7/26/12 p. 125. The defense conceded that the
        affiants were not aware of the purchase of the new
        iPhone when they made the application for the March 16,
        2011 search warrant. N.T. 7/26/12 p. 92.
        _________________________________________

     Nor could the affiants have been aware of what a search of the
     iPhone would ultimately reveal when they submitted that
     affidavit. There is, therefore, no basis to conclude that the
     affiants    made     deliberately  false   statements.    See
     Commonwealth v. Gomolekoff, 910 A.2d 710 (Pa. Super.
     2006) (held, although the two emails on which the warrant was
     based were not actually found on appellant’s computer, there
     was no evidence that the affiant made a deliberately false
     statement or made statements with a reckless disregard for the
     truth).

     [Meyerle] also argued that the affiants made a deliberate
     misstatement of material fact when they included information
     from L.I. that she had been raped by [Meyerle] in “late June of
     2010” relying on evidence that [Meyerle] was incarcerated from
     June 15, 2010 until July 9, 2010. Contrary to [Meyerle’s]
     assertion, this evidence does not prove that L.I. lied about being
     raped. At most, it establishes an issue as to the date of the
     offense which is not an element of the crime. Moreover, there is
     no evidence that the police made a deliberate misstatement of
     fact since there was no evidence that they were aware of
     [Meyerle’s] incarceration when they submitted their search
     warrant application. What they may have learned after the fact


                                   - 11 -
J-S21041-14


       cannot retroactively invalidate the warrant. See Maryland v.
       Garrison, supra; Commonwealth v. Simpkins, supra.

Trial Court Opinion, 8/14/2013, at 27–29 (some footnotes omitted).

       The trial court’s conclusion that there is no evidence K.M. lied to police

and that police did not make a deliberate or knowing misstatement of

material fact is sound, and there is no basis upon which to disturb this

determination.    As the trial court cogently reasoned, K.M. did not identify

any particular iPhone; telephone records confirmed multimedia messaging

service text messages exchanged between Meyerle’s cellular telephone and

L.H.’s cellular telephone during the period of time K.M. reported the

photographs were taken using L.H.’s cellular telephone and forwarded to

Meyerle; and police confirmed that Meyerle had a cellular telephone in

January, that that cellular telephone had the same telephone number as the

iPhone purchased in February, and that it was capable of sending and

receiving multimedia messaging service text messages. Likewise, the trial

court aptly concluded that L.I.’s information that she had been raped in “late

June    of   2010,”   does    not   evidence    a   material    and   deliberate

misrepresentation simply because Meyerle was incarcerated between June

15, 2010 and July 9, 2010. As the trial court astutely recognized, Meyerle’s




                                     - 12 -
J-S21041-14


incarceration established, at most, an issue as to the date of the offense.

Accordingly, Meyerle’s first argument warrants no relief.7

       Next, Meyerle argues that “[t]he March 16, 2011, search warrant was

invalid because it contained stale information necessary to the finding of

probable cause.” Meyerle’s Brief at 24. Specifically, Meyerle claims:

       The affidavit relies on old allegations of [Meyerle’s] misconduct:
       Making a juvenile watch pornography in 1999, assaulting a
       juvenile seven or eight times between 2000 and 2002, threats to
       show a videotape of someone performing oral sex on [Meyerle]
       in 2001, videotaping a juvenile changing clothes in 2001,
       showing a juvenile pornographic movies in 2003, and [Meyerle]
       trying to persuade his girlfriend to have sex with her son while
       [Meyerle] watched. These allegations are too old to be the basis
       for a 2011 search[.] For these reasons, the results of the search
       should be discarded.

Id. at 25.

       With respect to staleness, this Court has stated:

       [A]ge of the information supporting a warrant application is a
       factor in determining probable cause. If too old, the information
       is stale, and probable cause may no longer exist. Age alone,
       however, does not determine staleness. The determination of
       probable cause is not merely an exercise in counting the days or
       even months between the facts relied on and the issuance of the
       warrant. Rather, we must also examine the nature of the crime
       and the type of evidence.

____________________________________________


7
  Meyerle, in his reply brief, further asserts “[i]n this case the investigating
officers do not have any excuse for seizing a phone not described in their
warrant.” Meyerle’s Reply Brief at 3. This argument concerns the issue of
the scope of the search. “[A]n appellant cannot raise new issues in a reply
brief.” Commonwealth v. Williams, 909 A.2d 383, 386 n.6 (Pa. Super.
2006). In any event, the trial court properly rejected this argument. See
Trial Court Opinion, 8/14/2013, at 34.



                                          - 13 -
J-S21041-14


Commonwealth v. Janda, 14 A.3d 147, 159 (Pa. Super. 2011) (citation

omitted).

      Pennsylvania courts have not adopted a hard and fast rule as to what

constitutes staleness; instead, such a determination is made on a case by

case basis. Commonwealth v. Dennis, 618 A.2d 972, 981 (Pa. Super.

1992), appeal denied, 634 A.2d 218 (Pa. 1993).        A “[m]ere lapse of time

between discovery of criminal activity and issuance of the warrant will not

necessarily dissipate probable cause; a showing that the criminal activity is

likely to have continued up to the time of issuance of the warrant will render

otherwise stale information viable.” Dennis, 618 A.2d at 981 (citation

omitted).

      Here, we find no merit in Meyerle’s staleness argument. Moreover, the

trial court thoroughly and correctly addressed this issue, as follows:

            “Although probable cause cannot, as a general rule, be
      founded upon stale or temporally remote information,
      corroborative information need not be current for it to be
      properly considered by magistrate issuing search warrant so long
      as it relates to prior conduct sufficiently similar to acts in
      question.” Commonwealth v. Weidenmoyer, 518 Pa. 2, 10,
      539 A.2d 1291, 1295 (1988). In the instant case, the
      information was included in the affidavit to establish [Meyerle’s]
      course of conduct that spanned 12 years. It is that course of
      conduct that established probable cause to seize [Meyerle’s]
      computers.

             Probable cause can be established based upon the type of
      crime, the nature of the evidence sought, and “normal inference
      about where a criminal might hide the fruits of his crime.” U.S.
      v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001) (quotations and
      citations omitted). The probable cause standard merely requires
      facts that would warrant a man of reasonable caution to believe

                                    - 14 -
J-S21041-14


      that certain items may provide useful evidence of criminal
      activity. “It does not demand any showing that such a belief be
      correct or more likely true than false. A practical, non-technical
      probability that incriminating evidence is involved is all that is
      required.” Commonwealth v. McEnany, 667 A.2d 1143 (Pa.
      Super. 1995) (quotations and citations omitted).

             A fair reading of the probable cause affidavit establishes
      the [Meyerle] began to abuse children as early as 1999 and
      continued to do so up until police became involved in 2011.
      That victimization consistently involved [Meyerle] accumulating
      and saving pornographic images of his victims and other
      pornographic images for use during his victimization of those
      children. In approximately 1999, [Meyerle] made J.C. “watch
      dirty movies.” [Meyerle] sexually assaulted 13-year-old S.H. on
      seven or eight occasions between December of 2000 and August
      of 2002. In approximately 2001 or 2002, K.M.’s aunt was
      videotaped while performing oral sex on [Meyerle]. He
      subsequently threatened to show that tape to others. In 2001,
      [Meyerle] videotaped 16-year-old D.H. changing in the bathroom
      of his residence. In 2003, [Meyerle] showed V.K. pornographic
      images and he tried to make her watch a movie of “people
      having sex.” In approximately 2006, [Meyerle] attempted to
      persuade his girlfriend to have sex with her five-year-old son
      while he watched. She later found a videotape of two young girls
      undressing and taking showers. [Meyerle] continued this course
      of conduct, victimizing K.M. and L.H. in 2010 and 2011,
      collecting sexually explicit photographs of the victims as he had
      done before.

           These facts are clearly sufficient to cause a reasonable
      person to conclude that pornography and other images of
      [Meyerle’s] victims would probably be found on [Meyerle’s]
      computer. Even if those images had been deleted, forensic
      examiners could easily retrieve previously stored images.
      Commonwealth v. Hoppert, 39 A.3d 358 (Pa. Super. 2012);
      Commonwealth v. Gomolekoff, supra.

Trial Court Opinion, 8/14/2013, at 30–32.

      As we agree with the trial court’s sound analysis, which requires no

further elaboration by this Court, we reject Meyerle’s second claim.


                                    - 15 -
J-S21041-14


      Nor do we find merit in the final argument of Meyerle that the search

of his Toshiba computer was improper because the April 14, 2011 warrant,

did not set forth the correct serial number of the computer.

      Meyerle argues that the April 14, 2011 warrant sought to search the

hard drive of a Toshiba computer “bearing serial number PSLE04-1000R[,

but] the computer searched bore a serial number 980020176Q.” Meyerle’s

Brief, at 25. Meyerle contends that “[o]nce the police discovered that they

had seized and wanted to search a computer not described in the April 14,

201[1] warrant, they were obligated, if they still wanted to search it, to

obtain a new warrant,” and because they did not do so, “the results of the

search should be suppressed.” Id. at 27. We disagree.

      “It is well-settled that a search warrant must describe the items to be

seized with specificity.” Commonwealth v. Janda, supra, 14 A.3d at 160

(citation omitted).

      The requirement for specificity is not strictly construed,
      however; it has historically been tempered by the rule that
      search warrants should be read in a common sense fashion and
      should not be invalidated by hypertechnical interpretations. This
      may mean, for instance, that when an exact description of a
      particular item is not possible, a generic description will suffice.
      Our law requires only that [t]he place to be searched must be
      described precise[ly] enough to enable the executing officer to
      ascertain and identify, with reasonable effort, the place intended,
      and where probable cause exists to support the search of the
      area so designated, a warrant will not fail for lack of
      particularity.

Commonwealth v. Johnson, 33 A.3d 122, 125 (Pa. Super. 2011)

(citations and quotations omitted), appeal denied, 47 A.3d 845 (Pa. 2012).

                                     - 16 -
J-S21041-14


        In this case, the first page of the April 14, 2011, application for search

warrant indicates police were seeking to search “a Toshiba laptop computer

serial no. PSLE04-1000R.”8 In fact, “PSLE04-1000R was the model number,

and not the serial number, of the Toshiba laptop computer. Nevertheless,

there were only three computers that were seized during the search of

Meyerle’s residence on March 17, 2011, and only one was a laptop

computer. That laptop was the only Toshiba computer brand. The search

warrant indicated that the item to be searched was “a Toshiba laptop

computer.” Therefore, notwithstanding the fact that the warrant application

mischaracterized Toshiba laptop model number “PSLE04-1000R” as the

“serial number,” the information provided in the warrant was sufficient to

identify    with   particularity     the   specific   computer   to   be   searched.

Accordingly, we agree with the trial court that “[s]ince there was no

ambiguity regarding the item to be searched, the particularity requirements

of the Fourth Amendment, Article I, Section 8 of the Pennsylvania
____________________________________________


8
    The trial court further noted:

        The affidavit [of probable cause] identified the computer as “a
        Toshiba laptop computer serial number 980201760.”           The
        computer seized and in the custody of police, the computer they
        sought to have forensically examined, was identified on the
        search warrant handwritten Receipt/Inventory as follows:
        MODEL PSLE04-01000, SERIAL #[98020176Q].” The computer
        actually forensically examined was identified as a “Toshiba
        Satellite L355D Laptop computer S/N [98020176Q].”

Trial Court Opinion, 8/14/2013, at 35 (footnotes omitted).



                                           - 17 -
J-S21041-14


Constitution and Rule 206 of the Pennsylvania Rules of Criminal Procedure

were not violated.” Trial Court Opinion, 8/14/2013, at 35–36.

     Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2014




                                   - 18 -